

Exhibit 10.1


OPTION GRANT NOTICE
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
Gates Industrial Corporation plc (the “Company”), pursuant to its 2018 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below the number of Options
(each Option representing the right to purchase one Ordinary Share) set forth
below, at an Exercise Price per share as set forth below. The Options are
subject to all of the terms and conditions as set forth herein, in the Option
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Grant Date]

Number of Options:
[Insert Number of Options]

Exercise Price:
[Insert Exercise Price]

Option Period Expiration Date:
[Insert Expiration Date]

Type of Option:
Non-qualified Stock Option

Vesting Schedule:
Provided that the Participant has not undergone a Termination prior to the time
of each applicable vesting date (or event):

•
1/3 of the Options will vest and become exercisable on the first anniversary of
the grant date;

•
1/3 of the Options will vest and become exercisable on the second anniversary of
the grant date; and

•
the remaining unvested Options will vest and become exercisable on the third
anniversary of the grant date;

provided, however, that the Options shall fully vest and become exercisable in
the following circumstances:
(i) if the Participant undergoes a Termination as a result of such Participant’s
death or Disability; or
(ii) immediately prior to a Change in Control.
*    *    *




--------------------------------------------------------------------------------






GATES INDUSTRIAL CORPORATION PLC


________________________________
By:
Title:


[Signature Page Option Award]

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.

PARTICIPANT1 


________________________________


 



1To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant's signature hereto.




[Signature Page Option Award]

--------------------------------------------------------------------------------






OPTION AGREEMENT
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the Gates Industrial Corporation
plc 2018 Omnibus Incentive Plan, as it may be amended and restated from time to
time (the “Plan”), Gates Industrial Corporation plc (the “Company”) and the
Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.
1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one Ordinary Share), at an Exercise Price per share as provided in the
Grant Notice. The Company reserves all rights with respect to the granting of
additional Options hereunder and makes no implied promise to grant additional
Options.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice.
3. Exercise of Options Following Termination. Unless otherwise provided by the
Committee, in the event of: (a) a Participant’s Termination by the Service
Recipient for Cause, all outstanding Options granted to such Participant shall
immediately terminate and expire; (b) a Participant’s Termination due to death
or Disability, each outstanding unvested Option granted to such Participant
shall immediately fully vest and become exercisable, and each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the expiration of the Option Period); (c) a Participant’s voluntary Termination,
each outstanding unvested Option granted to such Participant shall immediately
terminate and expire, and each outstanding vested Option shall remain
exercisable until the later of (i) 60 days after the date of Termination, or
(ii) if the Termination occurs during or up to seven days before a blackout
under the Company’s Securities Trading Policy, then 30 days after such blackout
period ends (but in no event beyond the expiration of the Option Period); and
(d) a Participant’s Termination for any other reason, each outstanding unvested
Option granted to such Participant shall immediately terminate and expire, and
each outstanding vested Option shall remain exercisable until the later of (i)
90 days after the date of Termination, or (ii) if the Termination occurs during
or up to seven days before a blackout under the Company’s Securities Trading
Policy, then 30 days after such blackout period ends (but in no event beyond the
expiration of the Option Period).
4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (a) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company’s General Counsel; or (b) to a third-party plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration of outstanding Options under the
Plan, in the case of either (a) or (b), as communicated to the Participant by
the Company from time to time. Payment of the aggregate Exercise Price may be
made using any of the methods described in Section 7(d)(i) or (ii) of the Plan.
5. Issuance of Ordinary Shares. Following the exercise of an Option hereunder,
as promptly as practicable after receipt of such notification and full payment
of such Exercise Price and any required income or other tax withholding amount
(as provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issuance or transfer, to the Participant the number of Ordinary Shares with
respect to which the Options have been so exercised, and shall either (a)
deliver, or cause to be delivered, to the Participant a certificate or
certificates therefor, registered in the Participant’s name or (b) cause such
Ordinary Shares to be credited to the Participant’s account at the third-party
plan administrator.
6. Participant. Whenever the word “Participant” is used in any provision of this
Option Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Options may be transferred by will or by the laws of descent
and distribution, the word “Participant” shall be deemed to include such person
or persons.
7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 13(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the Options,
or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.


1

--------------------------------------------------------------------------------





8. Rights as Shareholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a shareholder with respect to any Ordinary Share
covered by an Option until the Participant shall have become the holder of
record or the beneficial owner of such Ordinary Share, and no adjustment shall
be made for dividends or distributions or other rights in respect of such
Ordinary Share for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner thereof.
9. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof.
10. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
11. No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Service Recipient.
12. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
13. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
14. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) canceling the Options; or
(ii) requiring that the Participant forfeit any gain realized on the exercise of
the Options or the disposition of any Ordinary Shares received upon exercise of
the Options, and repay such gain to the Company. In addition, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of this Option Agreement for any reason (including without limitation
by reason of a financial restatement, mistake in calculations or other
administrative error), then the Participant shall be required to repay any such
excess amount to the Company. Without limiting the foregoing, all Options shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law.
15. Governing Law/Venue. This Option Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Option Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Option Agreement, the Grant Notice or the Plan, the Participant
hereby submits to the exclusive jurisdiction of and venue in the courts of
Colorado.
16. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement (including
the Grant Notice), the Plan shall govern and control.


2